Citation Nr: 9907753	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to an increased evaluation for a fungus 
condition, currently rated as 10 percent disabling.



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1942 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 RO rating decision that denied an 
increased evaluation for the veteran's fungus condition 
(rated 10 percent under diagnostic codes 7899-7806).  The 
veteran submitted a notice of disagreement in October 1997, 
and the RO issued a statement of the case in October 1997.  
The veteran submitted a substantive appeal in October 1997.


FINDING OF FACT

The veteran's service-connected skin condition is manifested 
primarily by onychomycosis of the fingernails and toenails 
without exudation or constant itching, extensive lesions, or 
marked disfigurement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the fungus condition (onychomycosis) are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.27, 
4.118, Codes 7806, 7899 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active duty from February 1942 to December 
1945.

Service medical records show that the veteran had a rash of 
the left hand.  

VA medical records reveal that the veteran underwent a 
dermatology examination in July 1947.  The diagnoses were 
epidermophytosis (fungus) of the hands, bilateral, with mild 
hyperhidrosis; onychomycosis of the nails of the left hand; 
and history of fungus infection of feet.

An August 1947 RO rating decision granted service connection 
for a fungus condition of the hands, bilateral onychomycosis, 
and assigned a 30 percent evaluation under diagnostic code 
7899, effective from May 1947.

VA medical records reveal that the veteran underwent a 
dermatology examination in December 1956.  The diagnoses were 
fungus infection of hands by history, and minimal 
onychomycosis of the left middle finger and thumb.

A March 1957 RO rating decision reduced the 30 percent 
evaluation for the fungus condition from 30 to 10 percent, 
effective from May 1957.

VA medical records reveal that the veteran underwent a 
dermatology examination in November 1958 for a skin disease 
on both hands.  A report of that examination shows that no 
disease of the fingernails was found, and that the veteran 
was diagnosed with very mild, chronic fungus infection of the 
left hand and fingers.

A February 1959 RO rating decision reduced the evaluation for 
the fungus condition from 10 to zero percent, effective from 
April 1959.  


A January 1988 RO rating decision increased the evaluation 
for the fungus condition from zero to 10 percent, effective 
from August 1987.  The 10 percent rating has been in effect 
since then.

VA medical records reveal that the veteran underwent a skin 
(other than scars) examination in May 1997.  The veteran 
reported a history of fungus infection since service and 
changes in his nails that occurred first on his left hand and 
then on his right hand.  He reported a period of 
approximately 20 years when his nails were not involved.  The 
veteran stated that he has redeveloped the same condition 
over the last six years on both hands.  A report of that 
examination shows no scaling of the palms; all nails of the 
left hand were involved with significant dystrophy and 
subungual debris; and the right hand had onycholysis and 
yellowish discoloration distally involving a majority of the 
thumbnail and index finger.  The toenails were all involved.  
The diagnosis was onychomycosis.


VA medical records in the claims folder show that the veteran 
was treated for onychomycosis in 1997 and 1998.  These 
reports show the presence of onychomycosis that the veteran 
treats with Nizoral.


B.  Legal Analysis

The veteran's claim for an increased evaluation for the 
fungus condition is well grounded, meaning it is plausible.  
The Board finds that all relevant evidence has been obtained 
with regard to the claim and that no further assistance to 
the veteran is required to comply with VA's duty to assist 
him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran's fungus condition (onychomycosis) is rated 
analogous to eczema.  38 C.F.R. § 4.27, 4.118, Codes 7806, 
7899.

Eczema with slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area will be 
assigned a zero percent rating.  A 10 percent rating is 
warranted for eczema with exfoliation, exudation or itching 
and involvement of an exposed surface or extensive area.  A 
30 percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.  38 C.F.R. § 4.118, 
Code 7806.

In this case, the report of the veteran's VA examination in 
May 1997 shows onychomycosis involving all nails of the left 
hand with significant dystrophy and subungual debris.  The 
report also shows onycholysis and yellowish discoloration 
distally on the right hand involving a majority of the 
thumbnail and index finger.  This report also shows that all 
the toenails are involved.  The VA medical reports of the 
veteran's treatment in 1997 and 1998 show that his fungus 
condition is manifested primarily by onychomycosis that is 
treated with Nizoral.

The evidence does not show marked disfigurement from the 
onychomycosis to support the assignment of a 30 percent 
rating under the provisions of diagnostic code 7806.  Nor 
does the evidence indicate the presence of extensive lesions, 
exudation or constant itching to support such a rating.  The 
evidence indicates that the veteran's service-connected skin 
condition is manifested primarily by onychomycosis of the 
fingernails and toenails without exudation or constant 
itching, extensive lesions, or marked disfigurement, and that 
the current 10 percent rating for this condition best 
represents his disability picture.


As the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for the fungus condition, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating for the fungus condition is denied.




		
	RICHARD V. CHAMBERLAIN	
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


